Exhibit 10.39

PRUDENTIAL INSURANCE SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN

As amended and restated effective as of January 1, 2009

The Prudential Executive Supplemental Retirement Plan (the “Plan”) was
established by The Prudential Insurance Company of America (the “Company”),
effective as of April 14, 1998, for the purpose of providing reasonable
supplemental retirement benefits for certain eligible employees (and their
Beneficiaries) whose retirement benefits under The Prudential Merged Retirement
Plan, the Prudential Supplemental Retirement Plan and such other plans or
arrangements sponsored by the Company are, in the opinion of the Board of
Directors of the Company, inadequate. Effective as of March 12, 2002, subject to
regulatory approval, the Plan was renamed the Prudential Insurance Supplemental
Executive Retirement Plan and restated with amendments. The Plan provides
“Participants” (and their Beneficiaries) with one or more of the following
categories of benefits: (1) Mid-career Hire Benefits (as set forth in Article
II); and (2) Early Retirement Benefits (as set forth in Article III).

The Plan is intended to be, and shall be administered as, an unfunded plan
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of Title I of
ERISA (as defined below). The Plan is also intended to comply with the
provisions of New Jersey Statutes Annotated §17B:18-52. A separate, similar plan
is being adopted by Prudential Financial, Inc. to cover employees not regulated
by New Jersey Statutes §17B:18-52.

The Plan, as set forth herein, is amended and restated effective January 1, 2009
to comply with the requirements of Section 409A of the Code (as defined below)
and shall govern the determination and the time and form of benefits payable to
Participants and their Beneficiaries who incurred a Termination of Employment
after 2004 and who have not commenced receiving payment of their benefits under
the Plan prior to January 1, 2009 (i.e., excluding those who did not accrue any
Accrued Benefits after December 31, 2004).

ARTICLE I

DEFINITIONS

The following terms shall have the meanings hereinafter set forth. Other terms
that are capitalized in the Plan shall be defined in the same manner as they are
defined in the Supplemental Plan or the Retirement Plan.

1.1 “Account Based Plan” means a career average pension plan where benefits are
recorded and updated each plan year as an account or lump sum equivalent, such
as a cash balance pension plan or retirement equity pension plan arrangement.

1.2 “Accrued Benefits” means the Early Retirement Benefits and Mid-Career Hire
Benefits granted under Articles II and III of the Plan.



--------------------------------------------------------------------------------

1.3 “Actuarial Equivalent” or “Actuarially Equivalent” means the equality of
value as defined in the applicable component of the Retirement Plan.

1.4 “Additional Plan” has the meaning ascribed thereto in Section 2.2(b).

1.5 “Annuity Form” means the annuity form of payment set forth in Section 5.05
of the Supplemental Plan.

1.6 “Beneficiary” means the natural, living person or persons determined in
accordance with this Section 1.6 entitled to receive benefits payable under this
Plan at the Participant’s death. In the event a Participant is married at the
time of death, the Beneficiary shall be his or her spouse. Otherwise, the
Beneficiary shall be the individual designated by the Participant by proper
written request to the Company in accordance with the rules and procedures
established by the Committee to receive death benefits under the Plan. In the
event a Participant is unmarried and has not designated a Beneficiary under the
Plan or the designated Beneficiary predeceases the Participant, the Beneficiary
shall be: (a) the Participant’s child, or if there is more than one, each child,
equally; (b) if there are no children, the Participant’s parent or parents,
equally; or (c) if there are none of the foregoing, the Participant’s sibling,
or if more than one, each sibling, equally. In the event that a deceased
unmarried Participant is not survived by a child, parent or sibling, as provided
in the immediately preceding sentence, no benefit shall be payable from this
Plan in respect of such Participant.

1.7 “Board of Directors” means the Board of Directors of the Company.

1.8 “Code” means the Internal Revenue Code of 1986, as amended.

1.9 “Committee” means the Committee that has been appointed by the Compensation
Committee pursuant to Section 5.1 of the Plan.

1.10 “Compensation Committee” means the Compensation Committee of the Board of
Directors, as defined by the Company’s by-laws.

1.11 “Company” means The Prudential Insurance Company of America. When referring
to Company employees or officers, it also means life insurance companies
controlled by the Company that are regulated under section 17B:18-52 of New
Jersey Statutes.

1.12 “Controlled Group” means the Company and (i) each corporation which is a
member of a controlled group of corporations (within the meaning of
Section 414(b) of the Code) which includes the Company, (ii) each trade or
business (whether or not incorporated) which is under common control with the
Company (within the meaning of Section 414(c) of the Code), (iii) each
organization included in the same affiliated service group (within the meaning
of Section 414(m) of the Code) as the Company, and (iv) each other entity
required to be aggregated with the Company pursuant to regulations promulgated
under Section 414(o) of the Code. Any such entity shall be treated as part of
the Controlled Group only for the period while it is a member of the controlled
group or considered to be in a common control group.

 

- 2 -



--------------------------------------------------------------------------------

1.13 “Determination Date” means, solely for purposes of calculating the amount
of any Accrued Benefits under the Plan, the Payment Date set forth in Article V
of the Supplemental Plan; provided, however, such date shall be determined
without regard to any 6-month delay in the event such Payment Date is based on
the date of a Participant’s Separation from Service.

1.14 “Early Retirement Benefits” means benefits granted to Participants in
accordance with Article III of this Plan.

1.15 “Eligibility Date” means the date the Participant is first eligible for a
benefit under the terms of Article II.

1.16 “Expected Earnings” means base pay at the Hire Date plus annualized target
annual incentive bonus. If a Participant first becomes eligible for this Plan
after the first year of employment, Expected Earnings will mean the actual base
pay and annual incentive bonus payable for the full calendar year of employment
immediately prior to eligibility for the Plan.

1.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.18 “409A Service Recipients” means the Company and each other entity which is
in the same controlled group of affiliated employers as the Company, as
determined in accordance with the rules under Section 414(b) and (c) of the
Code.

1.19 “Mid-Career Hire Benefits” means benefits granted to Participants in
accordance with Article II of this Plan.

1.20 “Hire Date” means the date employment with a member of the Controlled Group
starts.

1.21 “Mandatory Payment Date” means, with respect to any Participant, the
Mandatory Payment Date established for such Participant under the Supplemental
Plan.

1.22 “Normal Retirement Date” means the first day of the month on or following
the Participant’s attainment of age 65.

1.23 “Original Payment Form” means the form of payment specified in Article V of
the Supplemental Plan that would have been applicable to the Participant
assuming that the Participant’s Determination Date was the Status Date.

1.24 “Participant” means any salaried officer, senior officer, or employee of
the Company (including any life insurance companies controlled by the Company
which are Participating Affiliates (as such term is used in the Retirement Plan)
and regulated under section 17B:18-52 of New Jersey Statutes) and their
Beneficiaries who has been designated as a Participant in the Plan pursuant to
the requirements of Articles II or III of this Plan and has been granted an
Accrued Benefit, but in each case only to the extent such Accrued Benefits have
been granted and have not yet been paid in full to such individuals.

1.25 “Payment Date” means the date for payment set forth in Section 5.01 of the
Supplemental Plan.

 

- 3 -



--------------------------------------------------------------------------------

1.26 “Plan” means this Prudential Insurance Supplemental Executive Retirement
Plan, as amended from time to time.

1.27 “Prior Employer” with respect to any Participant means an employer that is
not a member of the Company’s Controlled Group with whom such Participant had an
employment relationship immediately before a Participant’s Hire Date. Prior
Employer includes all entities of a group (i) each corporation which is a member
of a controlled group of corporations (within the meaning of Section 414(b) of
the Code) which includes the employer, (ii) each trade or business (whether or
not incorporated) which is under common control with the employer (within the
meaning of Section 414(c) of the Code), (iii) each organization included in the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the employer, and (iv) each other entity required to be aggregated with the
employer pursuant to regulations promulgated under Section 414(o) of the Code.
Any such entity shall be treated as part of such group only for the period while
it was a member of the controlled group or considered to be in a common control
group.

1.28 “Prior Employer Plan” means one or more defined benefit pension plans
maintained by the Prior Employer, including an unfunded defined benefit plan
maintained by the Prior Employer for the purpose of providing deferred
compensation to a select group of management or highly compensated employees
within the meaning of Title I of ERISA and also including any written individual
defined benefit arrangement or agreement agreed to by the Prior Employer.

1.29 “Prudential Cash Balance Plan” means the Prudential Cash Balance Pension
Plan Document component of The Prudential Merged Retirement Plan, a defined
benefit retirement plan maintained by the Company for itself and Participating
Affiliates.

1.30 “Prudential Traditional Retirement Plan” means the Prudential Traditional
Retirement Plan Document component of The Prudential Merged Retirement Plan, a
defined benefit retirement plan maintained by the Company for itself and
Participating Affiliates.

1.31 “Release” means a written release of rights and claims, from a Participant,
in favor of the Company, any Controlled Group member, and individuals employed
by or formerly employed by the Company and any Controlled Group member, in a
form that is satisfactory to, and approved by, the Committee.

1.32 “Retirement Plan” means the Prudential Traditional Retirement Plan and the
Prudential Cash Balance Plan.

1.33 “Section 409A” means Code section 409A and applicable guidance issued
thereunder.

1.34 “Separation from Service” means a separation from service with the 409A
Service Recipients within the meaning of Section 409A, as determined pursuant to
such rules or policies as the Company shall from time to time adopt in
accordance with such regulations.

 

- 4 -



--------------------------------------------------------------------------------

1.35 “SERP Service” means service with the Company’s Controlled Group plus any
service with a Prior Employer. Service with the Company’s Controlled Group shall
be Credited Service under the Prudential Traditional Retirement Plan as to
benefits for Participants under that plan or Cash Balance Service under the
Prudential Cash Balance Plan as to benefits for Participants under that plan.
Service with the Prior Employer will be service credited under the Prior
Employer Plans, both qualified and unfunded plans, and shall be applied as
though Credited Service or Cash Balance Service as determined by the Committee.

1.36 “Status Date” means the later of: (1) January 1, 2008 or (2) the
Participant’s Hire Date.

1.37 “Supplemental Plan” means the Prudential Supplemental Retirement Plan, a
non-qualified deferred compensation plan maintained by the Company for itself
and Participating Affiliates (as such term is used in the Retirement Plan). A
copy of the Supplemental Plan is attached hereto as Exhibit A.

1.38 “Termination of Employment” means the voluntary or involuntary termination
of employment with all members of the Controlled Group for any reason, including
death.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE II

MID-CAREER HIRE BENEFITS

2.1 Eligibility. A salaried officer, senior officer, or employee of the Company
who: (A) meets requirements (1) through (7) below, and (B) is also designated as
eligible for Mid-career Hire Benefits under the Plan in a written resolution
either by the Compensation Committee which is subsequently and timely approved
by the Board of Directors, or by the Board of Directors (in the case of an
employee who is hired at, or becomes otherwise eligible after attaining, a pay
grade under the Prudential Compensation Plan of 1 through 3, or an investment
professional pay grade of 56A, or the equivalent, or to the extent otherwise
required by the by-laws of the Company), thereby becomes a Participant under the
Plan and is therefore eligible to accrue Mid-Career Hire Benefits under this
Article II. No Controlled Group employee who is not a Company employee or an
employee of a life insurance company controlled by the Company and regulated
under section 17B:18-52 of New Jersey Statutes will be eligible. By approval of
any designation by the Compensation Committee, or any designation made directly
by the Board of Directors, the Board of Directors has determined that the
retirement benefits otherwise available to such individuals under the Retirement
Plan, the Supplemental Plan and such other plans or arrangements sponsored by
the Company are inadequate, and the failure to provide such benefits pursuant to
the Plan would compromise the Company’s ability to hire and retain such
employee.

The requirements are as follows:

 

(1) He or she is a participant in the Retirement Plan as of the date of
designation of such person as a Participant under Article II of the Plan by the
Compensation Committee or Board of Directors, as applicable;

 

(2) He or she has a pay grade of 1 through 4 in the Prudential Compensation Plan
or investment professional grade of 56A, or the equivalent;

 

(3) He or she was actively employed by a Prior Employer immediately prior to
being hired by a member of the Controlled Group;

 

(4) He or she terminated his or her employment with such Prior Employer in order
to become an employee within the Controlled Group;

 

(5) As a result of such termination of employment with the Prior Employer, he or
she either (A) forfeits prior benefit accruals, or (B) loses the future benefit
accruals he or she would have earned had he or she remained employed by the
Prior Employer, in each case, under a Prior Employer Plan;

 

(6) He or she requests in writing, as part of a negotiation with the Company
regarding the written terms of his or her employment by the Company, that the
Company agree to provide additional retirement benefits in recognition of the
loss of such Prior Employer Plan benefit accruals and/or future benefit
accruals; and

 

- 6 -



--------------------------------------------------------------------------------

(7) He or she meets the terms of this Plan and any other additional or different
term or condition that the Compensation Committee (or in the case of an employee
who is hired at, or otherwise becomes eligible after attaining, a pay grade of 1
through 3, the Board of Directors) determines, in its sole discretion, should be
satisfied as a condition precedent or a condition subsequent to the receipt of
Mid-Career Hire Benefits accrued under this Article II, including, but not
limited to, signing a Release to the extent required under Section 4.4;
provided, that any additional or different term or condition is set forth in the
written resolution designating the employee as eligible to accrue Mid-Career
Hire Benefits under the Plan.

2.2 Amount—Prudential Traditional Retirement Plan Participant. Except as
otherwise provided in Section 2.4, below, the amount of the Mid-Career Hire
Benefits for a Participant in the Prudential Traditional Retirement Plan shall
be an amount determined as of the Determination Date equal to the excess, if
any, of (a) over (b), subject to subsection (c) below:

 

  (a) Participant’s hypothetical accrued retirement benefits (including, if
applicable, early retirement benefits) under the Retirement Plan and
Supplemental Plan, calculated using SERP Service and stated as a single life
annuity.

 

  (b) The applicable offset in (1), (2) or (3), below, plus the Participant’s
hypothetical benefit, if any, under the Retirement Plan, Supplemental Plan and
any other defined benefit or other pension benefit plan for employees of members
of the Controlled Group other than the Company, or life insurance companies
controlled by the Company which are regulated under section 17B:18-52 of New
Jersey Statutes (each, an “Additional Plan” and together, the “Additional
Plans”) in which the Participant participates as of the Determination Date.

 

  (1) If benefits are provided under a Prior Employer Plan, either as an annuity
or an Account Based Plan benefit for which no lump sum is available at or before
the date of benefit commencement under this Plan and:

 

  (A) Benefits under the Prior Employer Plan have commenced at the time the
benefit under this plan will commence—the offset is the annuity benefit being
paid to the Participant from the Prior Employer Plan. The amount of offset will
increase or decrease upon, and be co-extensive with, any changes in the amount
of benefit provided by the Prior Employer Plan that are known at the
Determination Date. If any partial lump sum payment was previously made, an
additional offset for that payment will be calculated as if it were a benefit
from an Account Based Plan described in paragraph (2), below.

 

  (B)

Benefits under the Prior Employer Plan have not commenced at the time the
benefit under this Plan will commence, but could commence at the Participant’s
election—the offset is the normal form of annuity benefit available to the
participant from the Prior Employer Plan, assuming the Prior Employer Plan
benefit

 

- 7 -



--------------------------------------------------------------------------------

 

commenced at the time the benefit under this Plan will commence. The amount of
the offset will increase or decrease upon, and be co-extensive with, any
expected changes in the amount of benefit provided by the Prior Employer Plan
that are known at the Determination Date.

 

  (C) Benefits under the Prior Employer Plan cannot commence until after the
time the benefit under this Plan will commence—the offset is the normal form of
annuity benefit available to the Participant from the Prior Employer Plan, but
applied beginning as of the earliest date that the Prior Employer Plan benefit
can commence. The amount of offset will increase or decrease upon, and be
co-extensive with, any expected changes in the amount of benefit provided by the
Prior Employer Plan that are known at the Determination Date.

 

  (2) If Prior Employer Plan benefits are provided by an Account Based Plan from
which lump sum is available at or before date of benefit commencement from this
Plan, the offset is a single life annuity, determined as follows:

 

  (A) Determine the lump sum payable from the Prior Employer Plan at the age
benefits commence under this Plan. If a lump sum has been previously paid,
increase the amount paid from the date of payment to benefit commencement date
using the Prudential Cash Balance Plan interest crediting rate in effect on the
Participant’s Termination of Employment (or other determination date).

 

  (B) Convert the lump sum determined in (A) to a single life annuity using
conversion assumptions provided in the Prudential Cash Balance Plan as of the
date of the determination.

 

  (3) If benefits are provided by both an annuity and Account Based Plan from
which lump sum is available at or before date of benefit commencement from this
Plan, the offset is the sum of the offsets calculated by applying paragraphs
(1) and (2), above, separately to each type of benefit.

 

  (c) The amount determined above shall be subject to the following:

 

  (1) If the Participant is to be paid in an Annuity Form, any temporary benefit
determined as the excess of (a) over (b) shall be converted to an Actuarially
Equivalent single life annuity;

 

  (2) If the Participant is to be paid in an Annuity Form, the amount payable
(in the Annuity Form that is applicable to the Participant as of his or her
Determination Date in accordance with the provisions of Article V of the
Supplemental Plan) shall be the Actuarial Equivalent of the amount determined
above paid in the Original Payment Form; and

 

- 8 -



--------------------------------------------------------------------------------

  (3) If the Participant is to be paid in the form of a lump sum, the amount
that is Actuarially Equivalent to the form of annuity that would apply to the
Participant pursuant to Article V of the Supplemental Plan at the Determination
Date, assuming the Participant had not elected a lump sum payment, plus interest
on that amount from the Determination Date at the rate used to determine the
lump sum through the applicable Payment Date set forth in Article V of the
Supplemental Plan.

2.3 Amount—Cash Balance Plan Participant. Except as otherwise provided pursuant
to Section 2.4 below, the amount of the Mid-Career Hire Benefits for a
Participant in the Prudential Cash Balance Plan shall be the sum of (i) a deemed
Opening Account Balance equal to the excess, if any, of (a) less the offsets in
(b), plus (ii) the credits described in (c) below. This sum will be maintained
in a book-entry account, which may be divided into appropriate sub-accounts.

 

  (a) Participant’s hypothetical Opening Account Balance determined as follows:

 

  (1) Expected Earnings;

 

  (2) Multiplied by Participant’s initial SERP Basic Credit Rate;

 

  (3) Multiplied by SERP Service as of the Hire Date; and

 

  (4) Multiplied by 2/3.

The SERP Basic Credit Rate is the percentage determined under Exhibit B of the
Prudential Cash Balance Plan calculated using SERP Service.

 

  (b) The sum of the applicable offset in (1) or (2), plus the amount in (3),
below.

 

  (1) Account Based Plan of Prior Employer. If the Prior Employer Plan is an
Account Based Plan from which a lump sum is available as of a date at or before
the Hire Date (or, if later, the Eligibility Date), the offset is the lump sum
payable from the Prior Employer Plan at the Participant’s Hire Date (or, if
later, the Eligibility Date). If a lump sum was paid before the Hire Date (or,
if later, the Eligibility Date), determine the offset by increasing the amount
paid from date of payment to age at the applicable date using Prudential Cash
Balance Plan crediting rate in effect on the Hire Date (or, if later, the
Eligibility Date).

 

  (2) Annuity or Account Based Plan with no Lump Sum Payable. If the Prior
Employer Plan is an annuity-type plan or an Account Based Plan from which no
lump sum is available at or before the Hire Date (or, if later, the Eligibility
Date), the offset is the present value of benefits actually payable at age 65
from the Prior Employer Plan. The present value will be determined using the
normal form of benefit under the Prior Employer Plan or, if benefits have
commenced, the benefit being paid. Present value will be calculated using the
interest crediting rate methodology and mortality assumptions applicable under
the Prudential Cash Balance Plan at the date of calculation, but applied as of
the Hire Date (or, if later, the Eligibility Date).

 

- 9 -



--------------------------------------------------------------------------------

  (3) Any account balance in the Prudential Cash Balance Plan and Supplemental
Plan at the Eligibility Date and the present value (determined based on
assumptions provided under paragraph (2) above) of any benefits payable from any
Additional Plan.

 

  (c) Additional Credits. Additional credits are the sum of the SERP Basic
Credit and the Interest Credit.

 

  (1) The SERP Basic Credit is a monthly addition to the Participant’s account
equal to a Basic Credit calculated under Section 3.2 of the Prudential Cash
Balance Plan, but using SERP Service, less the Basic Credit provided under the
Prudential Cash Balance Plan and Supplemental Plan for that month using normal
service crediting rules. These credits will continue during any period of
disability, calculated and applied in a manner and for a period similar to
Section 3.5 of the Prudential Cash Balance Plan.

 

  (2) The Interest Credit is a monthly addition to the account determined under
Section 3.4 of the Prudential Cash Balance Plan based on this Plan’s account
value at the beginning of the month.

2.4 Alternative Awards. The Board of Directors (or if applicable, the
Compensation Committee), may, in its sole discretion, specify pursuant to a
written resolution that a Participant’s Mid-Career Hire Benefits under this
Article shall be a different amount than the amount as calculated in Section 2.2
or 2.3 above, provided, that such resolution must set forth how such different
amount shall be calculated and further provide that such different amount shall
be provided to such Participant in lieu of any benefit that may otherwise be
payable under Section 2.2 and 2.3.

2.5 Mandatory Information. No benefit will be payable under this Plan unless the
Participant, when asked, supplies all information relating to service with the
Prior Employer or benefits under the Prior Employer Plan that the Committee
deems necessary to calculate the Participant’s benefit.

2.6 Coordination with Retiree Medical Benefits. If a Participant is not eligible
as a Retiree under the Medical Benefits provisions of The Prudential Welfare
Benefits Plan, or a successor plan (referred to as the “Medical Plan”), the
Board may approve an additional Medical Benefit Differential benefit. A
Participant will only be eligible for this Medical Benefit Differential provided
the Participant would qualify as a Retiree if the Participant’s SERP Service
under this Article were added to actual service used to determine Retiree
eligibility under the Medical Plan. The Medical Benefit Differential will be a
payment in an amount calculated by the Committee to equal, after a reasonable
allowance for taxes, the difference between (i) the contributions that would be
required to be made under the Medical Plan by a similarly situated actual
Retiree who separated from service at the same time and (ii) the contribution
required for

 

- 10 -



--------------------------------------------------------------------------------

the Participant’s continued participation in COBRA continuation coverage or,
after exhaustion of COBRA continuation, the Executive Medical Access Plan of The
Prudential Welfare Benefits Plan (or its equivalent) for which the Participant
is eligible. If the Participant participates in the Executive Medical Access
Plan, for purposes of calculating a Participant’s Medical Benefit Differential
hereunder, a Participant shall be deemed to have made the maximum contribution
under the Executive Medical Access Plan in each year in which such Participant
is eligible to participate in such Plan and receive a Medical Benefit
Differential hereunder. If the Executive Medical Access Plan is discontinued,
the Medical Benefit Differential will continue in the amount of the last
contribution amount determined for a Participant prior to that discontinuance.
The Committee may also specify that a Participant will receive no, or a
significantly lower, unvarying Medical Benefit Differential if the Participant
may, but declines to, participate in the Executive Medical Access Plan.
Regardless of the form in which retirement benefits are payable under the Plan,
the Medical Benefit Differential shall be payable monthly, commencing on the six
month anniversary of the Participant’s Payment Date, or on such other periodic
basis as the Committee determines at such time as the Board approves an
additional Medical Benefit Differential and provided that such alternative form
of payment (x) is in writing and specifies a payment schedule that will satisfy
the requirements of Section 409A of the Code and (y) shall not commence to be
paid earlier than the six month anniversary of the Participant’s Separation from
Service (or, if earlier, the date of death of the Participant). The amount, if
any, related to a Medical Differential that would have been payable during the
six-month period following the Participant’s Payment Date (or, if applicable,
following the Participant’s Separation from Service) shall be payable to the
Participant in a single lump sum payment on the six month anniversary of such
date or, if earlier, the date of the Participant’s death. The Medical Benefit
Differential will terminate when Medical Plan coverage provided to a similarly
situated actual Retiree would have terminated.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE III

EARLY RETIREMENT BENEFITS

3.1 Eligibility. Any salaried officer, senior officer, or employee of the
Company who meets requirements (1) through (5) (or, if applicable, requirements
(1) through (6)) set forth below thereby becomes a Participant under the Plan
and therefore shall be eligible to accrue Early Retirement Benefits under this
Article III; provided, however, that the accrual of Early Retirement Benefits
under this Article and the payment of Early Retirement Benefits under this Plan
shall be conditioned upon the Participant’s signing a Release to the extent
required under Section 4.4. By the provisions of Section 3.1(5) below, or by
designation pursuant to Section 3.1(4)(c) below, the Board of Directors has
determined that the retirement benefits otherwise available to such individuals
under the Retirement Plan, the Supplemental Plan and such other plans or
arrangements sponsored by the Company would be inadequate absent the provision
of such Early Retirement Benefits.

The requirements are as follows:

 

(1) He or she is a participant in the Retirement Plan as of the date of
designation of such person as a Participant under Article III of the Plan by the
Committee, Compensation Committee or Board of Directors, as applicable;

 

(2) He or she has reached his or her earliest possible retirement date under the
Prudential Traditional Retirement Plan before incurring a Termination of
Employment either as a result of (A) attaining the first of the month coincident
with or following age 55 with 10 Years of Vesting Service, or (B) attaining age
50 with 20 Years of Continuous Service and meeting all other requirements set
forth in Section 5.02(b) of the Prudential Traditional Retirement Plan (or any
successor provision);

 

(3) He or she has incurred an involuntary Termination of Employment (other than
by death, summary dismissal, or termination for cause) or has been requested by
the Company to agree to a Termination of Employment, in each case, while
employed at a pay grade under the Prudential Compensation Plan of grade 1
through 6 or an investment professional grade of 56 or 56A, or the equivalents;

 

(4) He or she is designated in a written officer’s certificate or written
resolution as eligible to accrue Early Retirement Benefits under Article III of
the Plan by one of the following—

 

  (a) The Committee, in its sole discretion, in the case of an employee at pay
grades 5 or 6 and investment professional grade 56, or their equivalents, or

 

  (b) The Compensation Committee, in its sole discretion, in the case of an
employee at grade 4 or grade 56A or their equivalents, or to the extent required
by the by-laws of the Company (to the extent that such by-laws are more
restrictive than the terms of this Plan), or

 

  (c) The Board of Directors, in its sole discretion in the case of an employee
at grades 1 through 3, or their equivalent, or to the extent required by the
by-laws of the Company (to the extent that such by-laws are more restrictive
than the terms of this Plan);

 

- 12-



--------------------------------------------------------------------------------

(5) Such designation made in Section 3.1(4)(a) and (b) above is subsequently and
timely approved by the Board of Directors; and

 

(6) He or she meets the terms of this Plan and any other different or additional
term or condition that the Committee (or if applicable, the Compensation
Committee or the Board of Directors) determines, in its sole discretion, should
be satisfied as a condition precedent or a condition subsequent to the receipt
of Early Retirement Benefits under this Article III; provided, that any
different or additional term or condition is set forth in the written officer’s
certificate or resolution designating the employee as eligible to accrue Early
Retirement Benefits under the Plan, prior to the date the employee is otherwise
designated as eligible to receive any under this Article III.

3.2 Amount. (a) Except as otherwise provided pursuant to paragraph (b) below,
the amount of a Participant’s Early Retirement Benefits shall be an amount equal
to the excess, if any, of (i) less (ii) below, subject to (iii) and (iv) below:

 

  (i) Participant’s accrued retirement benefit under the Prudential Traditional
Retirement Plan, and related accrued benefits under Articles II, III and IV of
the Supplemental Plan, multiplied by an adjustment factor of 1.00;

LESS

 

  (ii) Participant’s aggregate (A) accrued early retirement benefits under
Article XI of the Prudential Traditional Retirement Plan, and (B) related
benefits under Articles II, III, and IV of the Supplemental Plan, if any;

 

  (iii) If benefits are payable to the Participant in the Annuity Form:

(A) Each benefit above shall be determined as of the Determination Date and
based on the Original Payment Form (as defined in the Supplemental Plan);

(B) Any benefit resulting from the excess of (i) and (ii) above that is not paid
for the lifetime of the Participant (i.e., a temporary benefit), shall be
converted to an Actuarially Equivalent single life annuity; and

(C) The resulting amount provided under this paragraph (a) shall be adjusted
through Actuarial Equivalent factors to reflect the Annuity Form that is
applicable to the Participant as of his or her Determination Date in accordance
with the provisions of Article V of the Supplemental Plan.

 

- 13 -



--------------------------------------------------------------------------------

  (iv) If benefits are payable to the Participant in the form of a lump sum:

(A) If the Participant is covered by the Prudential Traditional Retirement Plan,
the amount that is Actuarially Equivalent to the form of annuity that would
apply to the Participant pursuant to Article V of the Supplemental Plan at the
Determination Date, assuming the Participant had not elected a lump sum payment,
plus interest on that amount from the Determination Date at the rate used to
determine the lump sum through the applicable Payment Date set forth in Article
V of the Supplemental Plan; and

(B) For a Participant with benefits under the Prudential Cash Balance Plan,
zero.

(b) The Committee (or if applicable, the Compensation Committee or the Board of
Directors), may, in its sole discretion, specify pursuant to a written officer’s
certificate or resolution, as the case may be, that a Participant’s Early
Retirement Benefits under this Article III shall be a lesser amount than the
amount set forth in Section 3.2 (a) above, provided, that such certificate or
resolution must set forth how such lesser amount shall be calculated and further
provide that such lesser amount shall be provided to such Participant in lieu of
any benefit that may otherwise be payable under this Section 3.2.

3.3 Cash Balance Participant. In the event a Participant is covered under the
Prudential Cash Balance Plan but elects an annuity that includes a Grandfathered
Minimum Benefit (calculated under the Prudential Traditional Retirement Plan
formula), the Participant’s benefit relating to accruals prior to January 1,
2002 will be treated as a benefit under the Prudential Traditional Retirement
Plan for purposes of applying Section 3.2 and the provisions of Article IV
hereof.

3.4 Coordination with Mid-Career Hire Benefits. For Participants granted
eligibility for benefits under Article II of this Plan, the following apply for
purposes of this Article III:

(a) Vesting Service and Continuous Service under Section 3.1(2) shall be
calculated to include all SERP Service.

(b) For calculating the amount under Section 3.2, the following subparagraphs
will be substituted for subparagraphs (i) and (ii) of that Section:

 

  (i) Participant’s hypothetical accrued retirement benefits determined under
Section 2.2(a) hereof without reduction for commencement before the
Participant’s Normal Retirement Date;

LESS

 

  (ii) Participant’s hypothetical accrued retirement benefits determined under
such Section 2.2(a).

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT OF BENEFITS

4.1 Vesting. A benefit described in Article II will become fully vested and
payable in accordance with this Article IV only if, at the time of Termination
of Employment with all members of the Controlled Group, the Participant has five
years of service with the Controlled Group, or if, prior to such time, and while
the Participant is still employed, the Company incurs a change of ownership
(within the meaning of Internal Revenue Code section 280G(b)(2)(A)(i)). Years of
service will be years of Vesting Service determined under the portion of the
Retirement Plan benefiting the Participant. Notwithstanding the foregoing, if a
Participant has accrued any benefits described in Article II, but is not
eligible to receive benefits under the Retirement Plan or the Supplemental Plan,
then solely for purposes of determining the Participant’s right to receive
payments under this Plan, such Participant shall be treated as if he or she had
completed five years of Vesting Service under the Retirement Plan and the
Supplement Plan. A Participant who becomes entitled to payment of any benefits
described in Article III shall be fully vested at the time the Participant meets
the criteria to receive such benefits.

4.2 Time and Form of Distributions. Subject to the proviso in the last sentence
of this Section 4.2, if a Participant has Accrued Benefits described in Articles
II and III of the Plan and is 100% vested in accordance with Section 4.1, the
Participant’s Accrued Benefits shall be distributed, at the same time, in the
same manner, and subject to the same exceptions, restrictions and adjustments
(including when an annuity form other than the Original Payment Form is payable
in respect of a Participant as a result of a change in martial status following
the Status Date) as would apply to such benefit if paid pursuant for the
Supplemental Plan, regardless of whether such Participant is a Participant in
the Supplemental Plan. Notwithstanding any contrary provision contained herein,
a Participant shall not be eligible to receive the benefits described in Article
III of the Plan if such benefits are (a) calculated for such Participant by
reference to the benefit formula in the Prudential Cash Balance Plan and
(b) payable to the Participant in a lump sum pursuant to the applicable form of
payment provisions in the Supplemental Plan.

4.3 Applicable Death Benefits. If a Participant has accrued any Benefits
described in Article II or Article III of the Plan, the provisions of Article VI
of the Supplemental Plan shall govern the time and form of payment of benefits
hereunder, including the payment of benefits to the Participant’s Beneficiary,
if applicable, regardless of whether such Participant is a Participant in the
Supplemental Plan.

4.4 Release. Except in the case of any Accrued Benefits that will commence to be
paid on account of the death of the Participant, any Accrued Benefits accrued
under this Plan shall be null and void and not be payable if the Participant
shall fail to execute a Release within sixty (60) days following his Termination
of Employment or shall revoke any such Release during the period permitted at
law for revocation of such Release. Subject to applicable law, any breach by a
Participant of a Release shall give the Company the right to forfeit any and all
future payments to the Participant under the Plan, and to recover any benefits
previously paid, as well as the right to reimbursement by the Participant of any
attorney fees and costs expended by the Company in enforcing such right of
return.

 

- 15 -



--------------------------------------------------------------------------------

4.5 Pension Make-Up Payments.

(a) In the event a Participant continues to provide services to the Company and
continues to participate in the Plan after the Mandatory Payment Date, for each
calendar year ending after the Mandatory Payment Date, the amount of any
additional accrual of benefits (excluding the value of any Accrued Benefits
previously paid, or accounted for, to date and adjusted for interest in
accordance with the Prudential Cash Balance Plan) arising in respect of the
Participant’s services in such year and any increase in the eligible
compensation arising from the compensation payable for such year shall be
determined by the Company as of the January 1 of the following year and such
incremental Accrued Benefits shall be paid or commence to be paid to the
Participant within ninety (90) days after that date in the form of payment
established for that portion of Accrued Benefits under the Plan attributable to
service prior to the Mandatory Payment Date; provided, however, if the form of
payment established for such other Accrued Benefits is the form described in
Section 5.05(a) of the Supplemental Plan with a fifteen (15) year period certain
(the “Original Period Certain”), the amount of any additional accrual of
Benefits under this Section shall be paid in the form of a single life annuity
with a period certain that shall end on the same date as the Original Period
Certain. For the avoidance of doubt, in no event shall the amount of any Accrued
Benefits under the Plan, determined as of any prior date, be reduced as a result
of any subsequent determination under this Section.

(b) Death of Participant. In the event a Participant entitled to receive a
benefit under Section 4.5(a) above dies prior to the commencement of the
additional benefits that have accrued for him or her under such Section, such
Accrued Benefits shall be paid to the Beneficiary of such Participant as
follows: (i) in a lump sum payment, if this form of payment applied to the
Participant on the Mandatory Payment Date or (ii) in the survivor form of
annuity payment associated with the Annuity Form that applied to the Participant
on the Mandatory Payment Date assuming, in the case of the Annuity Form, that
the benefit had commenced to be paid to the Participant immediately prior to his
or her death, and the Participant dies immediately thereafter. The Accrued
Benefits payable under this Section 4.5(b) shall be paid or commence to be paid
to the Beneficiary within ninety (90) days after the Participant’s death.

4.6 Right to Adjust. The Committee shall have the right to adjust benefits
payable under this Plan to correct errors.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1 Administration of the Plan. The Compensation Committee shall appoint a
Committee to administer the Plan, which shall be comprised of at least three
duly authorized officers of the Company. The Committee shall maintain such
procedures and records as will enable the Committee (or the Compensation
Committee or the Board of Directors, as the case may be) to determine the
Participants and their Beneficiaries who are entitled to receive benefits under
the Plan and the amounts thereof.

5.2 General Powers of Administration.

(a) The Committee shall have the exclusive right, power, and authority to
interpret, in its sole discretion, any and all of the provisions of the Plan;
and to consider and decide conclusively any questions (whether of fact or
otherwise) arising in connection with the administration of the Plan or any
claim for benefits arising under the Plan; provided, however, that such right,
power and authority shall be exercised by the Compensation Committee or the
Board of Directors to the extent otherwise required by the Plan or the Company’s
by-laws (to the extent that such by-laws are more restrictive than the terms of
this Plan). Any decision or action of the Committee (or the Compensation
Committee or the Board of Directors, as the case may be) shall be conclusive and
binding on the Company and the Participants.

(b) Provisions set forth in the Retirement Plan with respect to claims and
appeals procedures, and immunities of the Administrative Committee (as defined
in the Retirement Plan), shall also be applicable with respect to the Plan and
the Committee, except that all claim and appeals decisions shall be made by the
Committee or, as provided in subsection (a) for general powers of
administration, by the Compensation Committee or the Board of Directors.

5.3 Indemnification. To the extent not covered by insurance, the Company shall
indemnify the Committee, each employee, officer, director, and agent of the
Company, and all persons formerly serving in such capacities, against any and
all liabilities or expenses, including all legal fees relating thereto, arising
in connection with the exercise of their duties and responsibilities with
respect to the Plan, provided however that the Company shall not indemnify any
person for liabilities or expenses due to that person’s own gross negligence or
willful misconduct.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment or Termination of the Plan. The Company reserves the right to
amend or terminate the Plan in any respect and at any time; provided, however,
that the following conditions with respect to such amendment or termination must
be satisfied for such amendment or termination to be binding and in effect:

 

(1) Such amendment or termination must be made pursuant to a written resolution
of the Committee (or the Compensation Committee or the Board of Directors to the
extent otherwise required by the Plan or the Company’s by-laws (to the extent
that such by-laws are more restrictive than the terms of this Plan));

 

(2) Such amendment or termination resolution may not adversely affect the rights
of any Participant or Beneficiary to receive benefits earned and accrued under
the Plan prior to such amendment or termination, nor may the terms of any such
amendment or termination be interpreted to provide that any benefits payable
hereunder that are subject to a Release or other term or condition shall not
continue to be subject to the terms of such Release, term or condition unless
the terms of such amendment or termination resolution so specify;

 

(3) Any such amendment resolution that would (A) remove any of the eligibility
criteria for Mid-career Hire Benefits (as set forth in Section 2.1 of the Plan)
or Early Retirement Benefits (as set forth in Section 3.1 of the Plan), or
(B) alter the formulae used, and thereby increase the amount of, Mid-career Hire
Benefits (as set forth in Section 2.2 and 2.3 of the Plan) or Early Retirement
Benefits (as set forth in Section 3.2(a) of the Plan), must be submitted to the
Compensation Committee (and thereafter submitted to the Board of Directors) and
the New Jersey Department of Banking and Insurance for approval (and must
receive such approvals) before such amendment becomes effective.

 

(4) In no event may any such amendment or termination accelerate the time of, or
the modify form of, payment with respect to any Participant under the Plan,
except to the extent that such acceleration or modification shall be expressly
permitted under Section 409A of the Code and the regulations promulgated
thereunder.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1 Participant’s Rights Unsecured and Unfunded. The Plan at all times shall be
entirely unfunded. No assets of the Company shall be required to be segregated
or earmarked to represent the liability for accrued benefits under the Plan. The
right of a Participant (or his or her Beneficiary) to receive a payment
hereunder shall be an unsecured claim against the general assets of the Company.
All payments under the Plan shall be made from the general funds of the Company,
unless satisfied by other means.

7.2 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guaranty by any member of the Controlled Group or any other person or entity
that the assets of the Company will be sufficient to pay any benefit hereunder.

7.3 No Enlargement of Employee Rights. Participation in the Plan shall not be
construed to give any Participant the right to be retained in the service of any
member of the Controlled Group.

7.4 Non-Alienation Provision. No interest of any person or entity in, or right
to receive a benefit or distribution under, the Plan shall be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.

7.5 Applicable Law. The Plan shall be construed and administered under the laws
of the State of New Jersey, except conflict of laws provisions or to the extent
that such laws are preempted by ERISA.

7.6 Taxes. To the extent required by law, amounts accrued under the Plan shall
be subject to Federal social security and unemployment taxes during the year the
services giving rise to such amounts were performed (or, if later, when the
amounts are both determinable and not subject to a substantial risk of
forfeiture). Notwithstanding anything herein to the contrary, the Company shall
withhold from any payments made pursuant to the Plan or any other compensation
that may be payable to or in respect of the Participant, such amounts as may be
required by Federal, state or local law, or may alternatively require that the
Participant pay any taxes owed under the Federal Insurance Contributions Act
(“FICA”) in respect of the Accrued Benefits through personal check or payroll
deduction. In addition, the Company may determine to accelerate and pay a
portion of the benefits accrued hereunder as and when any FICA tax is due in
respect of such benefits, including on the date that such benefits are treated
as reasonably ascertainable within the meaning of, and in accordance with such
procedures as shall be permitted under, IRS regulations under Code section
3121(v)(2). Such accelerated distribution shall equal the amount of such FICA
tax and the income tax withholding required in respect of the amount
distributable to satisfy such FICA tax liability (collectively, the “FICA
Liability Distribution”). To the extent that any FICA Liability Distribution is
made, it shall not affect the

 

- 19 -



--------------------------------------------------------------------------------

determination of the amount of benefits otherwise payable under the Plan;
provided, however, that to the extent that any FICA Liability Distribution is
made, the amount of the Accrued Benefits distributable shall be, adjusted in the
manner set forth in the following sentence, in order to reflect the dollar
amount of the FICA Liability Distribution that has been accelerated and paid
from such Accrued Benefits in the manner permitted by Section 1.409A-3(j)(4)(vi)
of the Treasury Regulations. If the Accrued Benefits are payable hereunder in
the Annuity Form, an amount equal to the FICA Liability Distribution will be
debited from the amount payable to the Participant (or, if applicable, the
Participant’s Beneficiary) beginning on the Participant’s Payment Date (or at
any earlier time of payment due to the Participant’s death) and, to the extent
the FICA Liability Distribution exceeds the amount then due to the Participant,
ending on the date that the aggregate amount of payments that would have been
paid to the Participant (or, if applicable, the Participant’s Beneficiary)
hereunder, without regard to the FICA Liability Distribution, equal or exceed
the amount of such FICA Liability Distribution. If the Accrued Benefits are
payable hereunder in a lump sum payment, the amount payable to the Participant
(or, if applicable, the Participant’s Beneficiary) on the Participant’s Payment
Date (or at any earlier time of payment due to the Participant’s death) shall be
made net of the amount of the FICA Liability Distribution. The Company shall
report Plan payments and other Plan related information to the appropriate
governmental agencies as required under applicable laws.

7.7 Excess Payments. If the compensation, years of service, age, or any other
relevant fact relating to any person is found to have been misstated, the Plan
benefit payable by the Company to a Participant or Beneficiary shall be the Plan
benefit that would have been provided on the basis of the correct information.
Any excess payments due to such misstatement, or due to any other mistake of
fact or law, shall be refunded to the Company.

7.8 No Impact on Other Benefits. Amounts accrued under the Plan shall not be
included in a Participant’s compensation for purposes of calculating benefits
under any other plan, program or arrangement sponsored by the any member of the
Controlled Group.

7.9 Data. Each Participant or Beneficiary shall furnish the Committee with all
proofs of dates of birth and death and proofs of continued existence necessary
for the administration of the Plan, and the Company shall not be liable for the
fulfillment of any Plan benefits in any way dependent upon such information
unless and until the same shall have been received by the Committee in form
satisfactory to it.

7.10 Incapacity of Recipient.

(a) Subject to the provisions of Section 7.10(b) below, if a Participant or
other Beneficiary entitled to a distribution under the Plan is living under
guardianship or conservatorship, distributions payable under the terms of the
Plan to such Participant or Beneficiary shall be paid to his or her appointed
guardian or conservator and such payment shall be a complete discharge of any
liability of the Company under the Plan.

 

- 20 -



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 7.10(a) above, if a Participant or
other Beneficiary entitled to a distribution under the Plan is, in the opinion
of the Committee, at any time physically or mentally incapable of personally
receiving and giving a valid receipt for any payment under the Plan, the
Committee may, unless and until a claim shall have been made by a duly qualified
guardian or conservator of such person, direct payment thereof to any person or
institution then, in the opinion of the Committee, contributing toward or
providing for the care or maintenance of such person and such payment shall
completely discharge all liability of the Committee with respect to the amount
so paid.

7.11 Usage of Terms and Headings. Words in the masculine gender shall include
the feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings are included for ease of reference only,
and are not to be construed to alter the terms of the Plan.

IN WITNESS WHEREOF, The Prudential Insurance Company of America, by action of
the undersigned duly authorized officer, has caused this restatement of the
Prudential Insurance Supplemental Executive Retirement Plan to be executed on
December 30, 2008, effective January 1, 2009.

December 30, 2008     /s/ Haroon Saeed Date     Haroon Saeed     Vice President,
Compensation

 

- 21 -